Exhibit 10(a)
CERNER CORPORATION
2001 Associate Stock Purchase Plan
(Amended and Restated March 1, 2010)
SECTION 1.    PURPOSE OF PLAN
The Cerner Corporation 2001 Associate Stock Purchase Plan (the “Plan”) is
designed to encourage and assist associates of Cerner Corporation (“Cerner” or
“Company”), including all associates of Cerner U.S. based subsidiaries, to
acquire an equity interest in Cerner through the purchase of shares of Cerner
common stock, par value $.01 per share (“Common Stock”). This Plan is intended
to constitute an “employee stock purchase plan” within the meaning of
Section 423 of the Internal Revenue Code (the “Code”).
SECTION 2.    ADMINISTRATION OF THE PLAN
The Plan shall be administered by Cerner’s Board of Directors (the “Board”) or
by a committee of the Board (the “Committee”) appointed by the Board and serving
at its pleasure (the Board or any such Committee being herein referred to as the
“Administrator”). Until such time as the Board shall determine otherwise, the
Compensation Committee of the Board shall serve as Administrator. The
Administrator shall have full power and authority, not inconsistent with the
express provisions of the Plan, to administer and interpret the Plan, including
the authority to:

  (i)  
grant options and authorize the issuance of shares;
    (ii)  
make and amend all rules, regulations, guidelines, procedures and policies for
administering the Plan;
    (iii)  
decide all questions and settle all disputes that may arise in connection with
the Plan;
    (iv)  
appoint persons and entities to act as designated representatives on the
Administrator’s behalf in administering the Plan pursuant to its provisions (in
which case the term “Administrator” as used herein shall include such persons or
entities to the extent of such appointment);
    (v)  
establish accounts with a person or entity appointed pursuant to (iv) above
(“Custodian”) to hold Common Stock purchased under the Plan (“Stock Account”);
    (vi)  
cause Cerner to enter into a written agreement with the Custodian setting forth
the terms and conditions upon which Stock Accounts shall be governed (“Custodial
Agreement”); and
    (vii)  
require Participants to hold shares of Common Stock under the Plan in Stock
Accounts (in which case each Participant’s decision to participate in the Plan
shall constitute the appointment of such Custodian as custodial agent for the
purpose of holding such shares) until such time as shall be specified in the
Custodial Agreement.

All interpretations, decisions and determinations made by the Administrator
shall be binding on all persons concerned.
SECTION 3.    NATURE AND NUMBER OF SHARES
The Common Stock subject to issuance under the terms of the Plan shall be
authorized but unissued shares or previously issued shares reacquired and held
by the Company. The aggregate number of shares that may be issued under the Plan
shall not exceed 2,000,000 (reflecting the January 2006 2 for 1 stock split)
shares of Common Stock.

 



--------------------------------------------------------------------------------



 



In the event of any reorganization, recapitalization, stock split, reverse stock
split, stock dividend, combination of shares, exchange of shares, merger,
consolidation, offering of rights or other similar change in the capital
structure of the Company, the Board or the Committee may make such adjustment,
if any, as it deems appropriate in the number, kind and purchase price of the
shares available for purchase under the Plan and in the maximum number of shares
which may be issued under the Plan.
SECTION 4.    ELIGIBILITY
Each individual employed by Cerner, including associates employed by its U.S.
based subsidiaries (“Associate”), except as provided below, shall be eligible to
participate in the Plan. The following individuals shall be excluded from
participation:
(a)       Persons who, as of the date of grant of an Option, have been
continuously employed by Cerner for less than two (2) weeks;
(b)       Persons who, immediately upon the grant of an Option, own directly or
indirectly, or hold options or rights to acquire under any agreement or Company
plan, an aggregate of five percent (5%) or more of the total combined voting
power or value of all outstanding shares of all classes of Cerner Common Stock;
and
(c)       Persons who are customarily employed by the Company for less than
twenty (20) hours per week or for not more than five (5) months in any calendar
year.
SECTION 5.    ENROLLMENT AND WITHDRAWAL
Each eligible Associate may enroll or re-enroll in the Plan as of the first day
of any Option Period (as hereinafter defined) after the Associate first becomes
eligible to participate. To enroll, an Associate must properly complete an
enrollment form (including a payroll deduction authorization) in a form and
manner acceptable to the Administrator and submit it to the Company, or use such
other means to enroll as is authorized by the Administrator, within the time
period before the commencement of such Option Period as the Administrator may
prescribe. Participation in the Plan is voluntary. A “Participant” shall be an
Associate enrolled in the Plan.
A Participant will automatically be enrolled in all future Option Periods unless
the Participant withdraws from the Plan. If a Participant withdraws from the
Plan, he or she will cease to be a Participant and may only participate in
future Option Periods if he or she re-enrolls in the Plan. Any Participant may
withdraw from the Plan by notifying the Company in writing, via electronic
designation on the third party administrator’s website, or any other manner
permitted by the Administrator during the Option Period provided that such
notification is at least three (3) business days prior to the Purchase Date (as
defined below). Upon such a withdrawal, the entire amount contributed to the
Plan by the Participant (and not yet used to purchase Common Stock) will be
refunded without interest as soon as administratively practicable. In the event
that a Participant notifies the Company within the three (3) day period prior to
the Purchase Date, the Participant will be withdrawn from participating in the
next following Option Period.
SECTION 6.    GRANT OF OPTIONS
Unless changed by the Board or the Committee, the Plan will be implemented by
four (4) annual offerings of the Company’s Common Stock each calendar year (the
“Option Periods”). In

2



--------------------------------------------------------------------------------



 



each year that the Plan is in effect, the first Option Period will begin on
January 1 and end on March 31, the second Option Period will begin on April 1
and end on June 30, the third Option Period will begin on July 1 and end on
September 30, and the fourth Option Period will begin on October 1 and end on
December 31.
Each person who is a Participant on the first day of an Option Period (the
“Grant Date”) will as of such day be granted an option for the Option Period
(the “Option”). Such Option will be for the purchase of a maximum number of
shares of Common Stock to be determined by dividing (i) the balance credited to
the Participant’s Payment Account (as defined in Section 7(b)) during such
Option Period by means of payroll deduction (or such other means deemed
acceptable by the Administrator) as of the Purchase Date (as determined under
Section 8 below), by (ii) the purchase price per share of the Common Stock as
determined under Section 8.
In no event shall a Participant be entitled to purchase, for any Option Period,
more than the lesser of (i) the number of shares obtained by dividing $25,000 by
the fair market value of a share of Common Stock on the Grant Date for such
Option Period, or (ii) the maximum number of shares permitted to be purchased
under Section 7(c) below.
The Administrator will reduce, on a substantially proportionate basis, the
number of shares of Common Stock receivable by each Participant upon exercise of
his or her Option for an Option Period in the event that the number of shares
then available under the Plan is otherwise insufficient, and will return to
Participant without interest any remaining unused balance in the Participant’s
Payment Account as soon as administratively practicable.
SECTION 7.    METHOD OF PAYMENT
(a)       Form of Payment. Payment for shares shall be made in installments
through after-tax payroll deductions during the Option Period, with such
deductions taken from pay periods paid during the Option Period, or in such
other form of payment deemed acceptable by the Administrator.
Subject to Section 18 and to the limits below and in Section 8, each Participant
may elect through payroll withholding during the Option Period (or such other
means deemed acceptable by the Company) to have credited to his or her Payment
Account an amount not less than one percent (1%) and not greater than twenty
percent (20%) of Compensation (as defined below); provided that the
Administrator from time to time before an enrollment date may establish limits
other than those herein described for all purchases to occur during the relevant
Option Period.
For purposes of the Plan, “Compensation” shall mean all compensation paid to the
Participant by the Company and currently includible in his or her income,
including variable compensation (such as commissions, bonuses or other
short-term incentive payments), overtime, and other amounts includible in the
general definition of compensation provided in Treasury Regulation
§1.415-2(d)(1), plus any amount that would be so included but for the fact that
it was contributed to (a) a qualified plan pursuant to an elective deferral
under Section 401(k) of the Code, (b) a nonqualified deferred compensation plan,
and/or (c) a cafeteria plan on a before-tax basis pursuant to an election under
Section 125 of the Code, but not including (i) payments under stock option plans
(including any amount of income recognized upon the exercise of a stock option)
and other employee benefit plans or other amounts excluded from the definition
of compensation provided in the Treasury Regulations under Section 415 of the
Code, and (ii) reimbursements or other expense allowances, fringe benefits (cash
and

3



--------------------------------------------------------------------------------



 



noncash), moving expenses, payments of benefits under nonqualified deferred
compensation plans, and welfare benefits.
A Participant may decrease the rate of withholding on a prospective basis
effective as to future pay periods within an Option Period by giving written or
electronic notice (in a form acceptable to the Administrator) to the Company not
less than two (2) weeks prior to the desired effective date of such decrease.
During the applicable enrollment period before an upcoming Option Period, a
Participant may increase the rate of withholding by giving written or electronic
notice (in a form acceptable to the Administrator) to the Company during such
enrollment period; provided, however, that such an increase in withholding shall
be effective for the upcoming future Option Period(s) only.
(b)      Accounts. A “Payment Account” means the book entry account maintained
by the Company or Administrator to record the amount of Participant’s payments
made pursuant to Section 7(a) and any cash amount carried forward from an Option
Period to the Grant Date for the next Option Period pursuant to Section 9. All
payments by each Participant shall be credited to such Participant’s Payment
Account pending the purchase of Common Stock in accordance with the provisions
of the Plan. All such amounts in the Payment Account shall be assets of the
Company and may be used by the Company for any corporate purpose. No interest
will be paid on amounts credited to a Participant’s Payment Account.
(c)      Limits on Purchase. In no event shall the rights of any Participant to
purchase shares (under this Plan and under any other stock purchase plans of
Cerner which are intended to qualify under Section 423 of the Code) accrue at a
rate that exceeds $25,000 per calendar year as measured by the fair market value
of such shares (determined in the case of each such share as of the Grant Date
of the related Option). For purposes of administering this accrual limitation,
the Administrator shall limit purchases under the Plan as follows:
      (i)      The number of shares which may be purchasable by a Participant
during his or her first Option Period during a calendar year may not exceed a
number of shares determined by dividing $25,000 by the Fair Market Value of a
Share on the Grant Date for that Option Period.
     (ii)      The number of shares which may be purchasable by a Participant
during any subsequent Option Period during the same calendar year (if any) shall
not exceed the number of Shares determined by performing the calculation below:
            (A)      First, for each previous Option Period during the same
calendar year, the number of Shares purchased by the Participant during such
previous Option Period shall be multiplied by the Fair Market Value of a Share
on the respective Grant Date for such same previous Option Period.
            (B)      Second, the sum of all amounts calculated under (A) above
(for all Option Periods) shall be calculated.
            (C)      Third, the amount determined under (B) above shall be
subtracted from $25,000.
            (D)      Fourth, the amount determined under (C) above shall be
divided by the Fair Market Value of a Share on the Grant Date for such
subsequent Option Period (for which the maximum number of Shares purchasable is
being determined by this calculation) occurs. The quotient thus obtained shall
be the maximum

4



--------------------------------------------------------------------------------



 



number of Shares which may be purchased by any Participant for such subsequent
Option Period.
SECTION 8.    PURCHASE PRICE
The purchase price of Common Stock issued pursuant to the exercise of an Option
shall be eighty-five (85%) of the fair market value of Common Stock on the last
trading day of the Option Period (the “Purchase Date”).
Fair market value shall mean the closing price of Common Stock as reported on
the Nasdaq Stock Market or other national securities exchange on which the
Common Stock is then principally traded or, if that measure of price is not
available, on a composite index of such exchanges or, if that measure of price
is not available, in a national market system for securities. In the event that
there are no sales of Common Stock on any such exchange or market on the
Purchase Date, the fair market value of the Common Stock shall be deemed to be
the closing sales price on the next preceding day on which Common Stock is sold
on any such exchange or market. In the event that the Common Stock is not listed
on any such market or exchange on the Purchase Date, a reasonable valuation of
the fair market value of the Common Stock on such dates shall be made by the
Administrator.
SECTION 9.    AUTOMATIC EXERCISE OF OPTIONS; STOCK TRANSFER RESTRICTIONS
If an Associate is a Participant in the Plan on a Purchase Date, he or she will
be deemed to have exercised the Option granted to him or her for the period
ending on that Purchase Date. Upon such exercise, the Company will apply the
balance of the Participant’s Payment Account to the purchase of the number of
whole shares of Common Stock determined under Section 6 and, as soon as
practicable thereafter, will issue and deliver said whole shares to the
Participant (unless Stock Accounts are established by the Administrator pursuant
to Section 2 of the Plan). Any cash remaining in the Participant’s Payment
Account shall either be carried forward to the next Grant Date (without
interest) and become a part of the Payment Account for the Option Period to
which such next Grant Date applies, or, upon written request of the Participant
to the Administrator, be paid to Participant without interest (unless Stock
Accounts are established by the Administrator pursuant to Section 2 of the
Plan).
Notwithstanding anything herein to the contrary, Cerner’s obligation to issue
and deliver whole shares of Common Stock under the Plan will be subject to the
approval required by any governmental authority in connection with the
authorization, issuance, sale or transfer of said shares, to any requirements of
any national securities exchange applicable thereto, and to compliance by Cerner
with other applicable legal requirements in effect from time to time.
This Plan is intended to satisfy the requirements of Section 423 of the Code. A
Participant will not obtain the benefits of this provision of the Code if such
Participant disposes of shares of Common Stock acquired pursuant to the Plan
within two (2) years from the Grant Date or within one (1) year from the date
such Common Stock is purchased by the Participant, whichever is later.
Additionally, any shares of Common Stock issued under the Plan may not be sold,
transferred or assigned for a period of one (1) year after the date issued. Each
certificate representing shares of Common Stock issued under this Plan during
such one (1) year period shall bear the following legend:
“The Shares represented by this certificate may not be sold, transferred or
assigned, and the issuer shall not be required to give effect to any attempted
sale,

5



--------------------------------------------------------------------------------



 



transfer or assignment, until a date that is more than one (1) year after the
date of issuance of this certificate.”;
or such other legend as shall be approved by the Administrator.
SECTION 10.    TERMINATION OF EMPLOYMENT
Subject to Section 11, upon the termination of a Participant’s employment with
the Company for any reason, the Participant’s Payment Account balance shall be
frozen to future accruals and the Participant shall be withdrawn from Plan
participation and cease to be a Participant. Upon the cessation of
participation, any Option held by the Participant under the Plan shall be
treated as follows: (i) the Participant may give written notice to the
Administrator within three (3) business days after the Participant’s termination
(so long as there is at least three (3) business days remaining before the
Purchase Date) of his/her desire to cancel his/her Option under the Plan, in
which case the Participant’s Payment Account balance will be returned to
Participant; or, (ii) if no such notice is received by Participant, or if there
are less than three (3) business days remaining before the Purchase Date when
the written request is made, then the Option will be exercised on the next
Purchase Date. In the case of death of the Participant, the Participant’s
Payment Account shall be refunded in accordance with Section 11, without
interest, as soon as administratively practicable and the Participant will have
no further rights under the Plan.
SECTION 11.    DEATH OF A PARTICIPANT
     As soon as administratively feasible after the death of a Participant, any
Common Stock and/or cash credited to the Participant under the Plan shall be
delivered to the Participant’s executor, administrator or other legal
representative of the Participant’s estate. Such delivery and payment shall
relieve the Company of further liability to the deceased Participant or his/her
estate with respect to the Plan.
SECTION 12.    ASSIGNMENT
Except as provided in Section 11 above, a Participant’s Option, funds,
securities, rights or other property held for the account of a Participant shall
not be sold, pledged, assigned, transferred, or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment, or similar process. Any attempted sale, pledge,
assignment, transfer, hypothecation or other disposition of an Option, or levy
of attachment or similar process upon the Option not specifically permitted
herein shall be null and void and without effect. A Participant’s right to
purchase shares under the Plan shall be exercisable during the Participant’s
lifetime only by the Participant. If this provision is violated, the
Participant’s election to purchase Common Stock shall terminate and the only
obligation of the Company remaining under the Plan will be to refund to the
Participant the amount then credited to his or her Payment Account and deliver
to Participant any whole shares of Common Stock credited to him or her under any
Stock Account.
SECTION 13.    DISSOLUTION, MERGER AND CONSOLIDATION
Upon the dissolution or liquidation of the Company, or upon a merger or
consolidation of the Company in which the Company is not the surviving
corporation, each Option granted hereunder shall expire as of the effective date
of such transaction; provided, however, that the Administrator shall give at
least 30 days’ written notice of such event to each Participant during which
time he or she shall have a right to exercise his or her wholly or partially
unexercised Option

6



--------------------------------------------------------------------------------



 



and, subject to earlier exercise pursuant to Section 9, each Option shall be
exercisable after receipt of such written notice and prior to the effective date
of such transaction.
SECTION 14.    EQUAL RIGHTS AND PRIVILEGES
All eligible Associates shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 or any successor provisions of the Code and related
regulations. Any provision of the Plan that is inconsistent with Section 423 or
any successor provision of the Code shall without further act of amendment by
the Company be reformed to comply with the requirements of Section 423. This
Section 14 shall take precedence over all other provisions of the Plan.
SECTION 15.    RIGHTS AS STOCKHOLDER
A Participant shall have no rights as a stockholder under an Option until he or
she becomes a stockholder as herein provided. A Participant will become a
stockholder with respect to shares for which payment has been completed as
provided in Section 8 as of the close of business on the Purchase Date for the
Option Period.
SECTION 16.    MODIFICATION AND TERMINATION OF THE PLAN
The Board or the Committee may terminate the Plan at any time. The Board, the
Committee or one of its appointed delegates may at any time and from time to
time amend the Plan in any manner permitted by law. No amendment shall be
effective unless within one (1) year after it is adopted, the amendment is
approved by Cerner’s shareholders in the manner prescribed under the Treasury
Regulations under Section 423 of the Code, if such amendment would:

  (i)  
increase the number of shares reserved for purchase under the Plan, unless such
increase is by reason of any change in the capital structure of the Company
referred to in Section 3 hereof;
    (ii)  
change the designation of corporations or other entities whose employees may be
offered Options under the Plan, except as permitted under Treasury Regulations
§1.423-2(c)(4);
    (iii)  
materially modify the requirements as to eligibility for participation in the
Plan; or
    (iv)  
materially increase the benefits accruing to Participants under the Plan.

In the event the Plan is terminated, the Board or Committee may elect to
terminate all outstanding Options either immediately or upon completion of the
purchase of shares on the next Purchase Date, unless the Board has determined
that the right to make all such purchases shall expire on some other designated
date occurring prior to the next Purchase Date. If Options are terminated prior
to expiration, all funds contributed to the Plan that have not been used to
purchase shares shall be returned without interest to the Participants.
SECTION 17.    BOARD AND SHAREHOLDER APPROVAL; EFFECTIVE DATE
This Plan was adopted by the Board on March 9, 2001. The Effective Date of the
Plan is May 25, 2001, which was the date this Plan was approved by the
shareholders of Cerner Corporation.
SECTION 18.    RETIREMENT PLAN HARDSHIP DISTRIBUTIONS

7



--------------------------------------------------------------------------------



 



In the event that a Participant has received a hardship distribution under the
Cerner Corporation Foundations Retirement Plan, such Participant shall be
prohibited from making payments under Section 7 of this Plan for a period of at
least six (6) months (or, if the applicable required suspension period under the
applicable 401(k) laws relating to hardship distributions from qualified 401(k)
plans require a longer or shorter suspension period, such shorter or longer
period) after the Participant’s receipt of the hardship distribution,.
SECTION 19.    OTHER PROVISIONS
Options and other documentation under the Plan shall contain such other
provisions as the Administrator shall deem advisable, provided that no such
provision shall conflict with the express terms of the Plan.
SECTION 20.    USE OF FUNDS.
All payroll deductions received or held by the Company under the Plan may be
used by the Company for any corporate purpose. The Company shall not be
obligated to segregate such payroll deductions.
SECTION 21.    ERISA
This Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974.
SECTION 22.    EFFECT OF PLAN
The Provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, all successors of each Associate participating in
the Plan, including, without limitation, such Associate’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Associate.
SECTION 23.    WITHHOLDING TAXES
Upon the exercise of any Option under the Plan, the Company shall have the right
to require the Associate to remit to the Company an amount sufficient to satisfy
all federal, state and local withholding tax requirements prior to the delivery
of any certificate or certificates for shares of Common Stock.
SECTION 24.    EMPLOYMENT RIGHTS
Nothing contained in the provisions of the Plan shall be construed to give to
any individual the right to be retained in the employ of the Company or to
interfere with the right of the Company to discharge any Associate at any time.
SECTION 25.    GOVERNING LAW
The Law of the State of Missouri will govern all matters relating to this Plan
except to the extent superseded by the federal laws of the United States.

8